Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 2/8/2022.
Acknowledgment is made of applicant’s claim for priority of PCT/JP2020/023870 filed in Japan on 6/17/2020.
Claims 1-19 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aoki US 2021/0041737 (foreign application JP 2019-147980 with filing date 08/09/2019).	
Claim 1: Aoki discloses an electronic device 100 comprising: 
(Fig. 1) a liquid crystal panel PNL; and a camera 1 [0047] [0053], 
(Figs. 2, 3) the liquid crystal panel PNL including a display area DA and an incident light control area PCA (incident light control area PCA surrounded by the display area DA and having a circular shape) [0059], 
(Figs. 3, 7) the display area DA including a pixel electrode PE [0083], 
(Fig. 2) the camera 1 overlapping the incident light control area PCA, 
(Fig. 9) the incident light control area PCA including an annular line CL1, and a control electrode RL1 formed inside the annular line CL1 to be connected to the annular line CL1 (first control electrode structure RE1 comprises a first power supply line CL1 and the first control electrodes RL1) [0132], 
a time in which a voltage is applied to the control electrode RL being shorter than a time in which a voltage is applied to the pixel electrode PE (the time at which the voltage is applied to the control electrode RL becomes shorter than the time at which the voltage is applied to the pixel electrode PE) [0415].

Claim 8: Aoki discloses an electronic device 100 comprising: 
(Figs. 1, 2) a liquid crystal panel PNL including a first substrate SUB1, a second substrate SUB2, and a liquid crystal layer LC held between the first substrate SUB1 and the second substrate SUB2; and a camera 1 [0047] [0053], 
(Fig. 2) the liquid crystal panel including a display area DA where an image is displayed and an incident light control area PCA [0121], 
(Fig. 3) the display area DA including a pixel electrode PE, 
(Fig. 2) light from outside being passed through the incident light control area PCA and being made incident on the camera 1, 
(Fig. 9) the incident light control area PCA including an annular line CL1, and a control electrode RL1 formed inside the annular line CL1 to be connected to the annular line CL1 (first control electrode structure RE1 comprises a first power supply line CL1 and the first control electrodes RL1) [0132], 
a time in which a voltage is applied to the control electrode RL being shorter than a time in which a voltage is applied to the pixel electrode PE (the time at which the voltage is applied to the control electrode RL becomes shorter than the time at which the voltage is applied to the pixel electrode PE) [0415].

Claim 14: Aoki discloses an electronic device 100 comprising: 
(Fig. 1) a liquid crystal panel PNL; and a camera 1 [0047] [0053], 
(Figs. 1, 2) a liquid crystal display device comprising a liquid crystal panel PNL and an illumination device IL (backlight) [0047]; and a camera 1 disposed in an opening h2 formed in the illumination device [0051],
(Fig. 2) the liquid crystal panel including a display area DA where an image is displayed and an incident light control area PCA [0121], 
(Fig. 2) light from outside being passed through the incident light control area PCA and being made incident on the camera 1, 
(Fig. 3) the display area including a pixel electrode PE, 
(Fig. 8) wherein the incident light control area PCA includes an annular light-shielding portion BM (BM1/BM2/BM3) [0043], and 
(Fig. 9) an annular incident light control portion RE1 (CL1/RL1) having an outer periphery which is in contact with the annular light-shielding portion BM (BM1/BM2/BM3), the annular line is formed at the annular light- shielding portion, and the control electrode RL1 is formed at the annular incident light control portion CL1.
the annular incident light control portion RE1 (CL1/RL1) being disposed inside the annular line and including a control electrode RL1 connected to the annular line CL1 (first control electrode structure RE1 comprises a first power supply line CL1 and the first control electrodes RL1) [0132], 
a time in which a voltage is applied to the control electrode RL being shorter than a time in which a voltage is applied to the pixel electrode PE (the time at which the voltage is applied to the control electrode RL becomes shorter than the time at which the voltage is applied to the pixel electrode PE) [0415].

Claims 2, 9:
Aoki further discloses
(Fig. 8) wherein the incident light control area PCA includes an annular light-shielding portion BM (BM1/BM2/BM3) [0043], and 
(Fig. 9) an annular incident light control portion RE1 (CL1/RL1) having an outer periphery which is in contact with the annular light-shielding portion BM (BM1/BM2/BM3), the annular line is formed at the annular light- shielding portion, and the control electrode RL1 is formed at the annular incident light control portion CL1.
the annular incident light control portion RE1 (CL1/RL1) being disposed inside the annular line and including a control electrode RL1 connected to the annular line CL1 (first control electrode structure RE1 comprises a first power supply line CL1 and the first control electrodes RL1) [0132], 
Claims 3, 10, 15:
Aoki further discloses
(Figs. 1, 2) a liquid crystal panel PNL including a first substrate SUB1, a second substrate SUB2, and a liquid crystal layer LC held between the first substrate SUB1 and the second substrate SUB2; 
(Fig. 2) the display area includes a first gap Ga1 between the first substrate SUB1 and the second substrate SUB2, the incident light control area includes a second gap Ga2 between the first substrate SUB1 and the second substrate SUB2, and the second gap Ga2 is smaller than the first gap Ga1 [0413].

Claims 4, 11, 16:
Aoki further discloses
wherein an absolute value of a voltage applied to the liquid crystal layer of the incident light control area is higher than an absolute value of a voltage applied to the liquid crystal layer of the display area (each of the absolute value of the voltage applied to the first control liquid crystal layer LC1, the absolute value of the voltage applied to the second control liquid crystal layer LC2, and the absolute value of the voltage applied to the third control liquid crystal layer LC3 is higher than the absolute value of the voltage applied to the display liquid crystal layer LCI) [0421].

Claim 5, 12, 17:
Aoki further discloses
(Fig. 9) the annular line CL1/CL2 (power supply line CL having an annular shape can be referred to as an annular line) [0434] includes a first annular line CL1 and a second annular line CL2 adjacent to an inside of the first annular line CL1.

Claims 6, 18:
Aoki further discloses
(Fig. 9) wherein the control electrode includes: a first control electrode RL1 connected to the first annular line CL1 and; a second control electrode RL2 connected to the second annular line CL2.

Claims 7, 13, 19:
Aoki further discloses
(Fig. 9) wherein the control electrode includes: the control electrode RL1/RL2 (long continuous control electrodes) having both end parts connected to the annular line CL1/CL2; and the control electrode RL1/RL2 (short control electrodes) having an end part connected to the annular line CL1/CL2 and the other end part that is not connected to the annular line CL1/CL2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871